Decree of the Surrogate’s Court of Kings county directing the administrators with the will annexed of Obadiah Harned, deceased, to pay to William H. Harned, administrator of Frances Ireland, deceased, the one-third share of the net residuary personal estate left upon the death of the life tenant, and order requiring said administrators with the will annexed of Obadiah Harned, deceased, to account, unanimously affirmed, with costs to respondent, payable out of the estate. No opinion. Present — Lazansky, P. J., Young, Kapper, Hagarty and Scudder, JJ. [138 Misc. 546; 140 id. 151.]